F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 20 2005
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    BENJAMIN SPENCER GOSSETT, on
    behalf of “We The People of The
    United States of America,”

                Plaintiff-Appellant,                     No. 04-7057
                                                    (D.C. No. 04-CV-83-P)
    v.                                                   (E.D. Okla.)

    THE GOVERNMENT OF THE
    UNITED STATES OF AMERICA,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before EBEL , BALDOCK , and KELLY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Benjamin Spencer Gossett, proceeding pro se and in forma

pauperis, filed his class-action complaint, on behalf of the people of the United

States, against all elected and appointed officials and employees of the federal

government. He alleged that defendants conspired to commit acts of treason and

domestic terrorism by failing to provide him with medical treatment for the active

hepatitis C and dormant tuberculosis he contracted while in the custody of the

Alaska Department of Corrections. The basis of his suit was that defendants were

aware of his conditions but nevertheless failed to protect the public from

contagion. According to plaintiff, defendants violated the United States

Constitution; the USA PATRIOT Act, Pub. L. No. 107-56, 115 Stat. 272 (2001);

the Homeland Security Act, Pub. L. No. 107-296, 116 Stat. 2135 (2002); the

Geneva Convention; and the Helsinki Accords.

       The district court, sua sponte, determined that plaintiff’s claims were

frivolous for three reasons: (1) plaintiff could not “fairly and adequately protect

the interests of the class,” as required by Fed. R. Civ. P. 23(a)(4); (2) to the extent

plaintiff was complaining about the denial of his social security disability

application, that issue must be pursued in a proper social security appeal,    see

42 U.S.C. § 405(g); and (3) plaintiff’s allegations of constitutional violations

were too conclusory to merit evaluation,     see Dunn v. White , 880 F.2d 1188, 1197-

98 (10th Cir. 1989). Accordingly, the district court dismissed the case under the


                                            -2-
authority of 28 U.S.C. § 1915(e)(2)(B)(i), which instructs the court to dismiss an

in forma pauperis case at any time upon a determination that the action is

frivolous.

       An action is frivolous under § 1915(e)(2)(B)(i) if “the claim [is] based on

an indisputably meritless legal theory or if it is founded on clearly baseless

factual contentions.”   Schlicher v. Thomas , 111 F.3d 777, 779 (10th Cir. 1997)

(internal quotations omitted). “We review the district court’s dismissal based on

frivolousness for abuse of discretion.”   McWilliams v. Colorado , 121 F.3d 573,

574-75 (10th Cir. 1997). Like the district court, we construe pro se pleadings

liberally. See Haines v. Kerner , 404 U.S. 519, 520 (1972).

       Applying these standards, and after careful review of the record on appeal

and plaintiff’s filings, we conclude the district court did not abuse its discretion

in entering the order of dismissal. Plaintiff’s motions relating to his case caption

are DENIED. The judgment of the district court is AFFIRMED.



                                                      Entered for the Court



                                                      Paul J. Kelly, Jr.
                                                      Circuit Judge




                                          -3-